Citation Nr: 0210207	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  95-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from January 1958 to March 
1966.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  When the 
issue decided herein was before the Board in August 2001, it 
was remanded for additional development.  The claim was 
returned to the Board in July 2002 for further appellate 
action.

The veteran was afforded a hearing before a Hearing Officer 
at the RO in April 1995.  A hearing was conducted before the 
undersigned via videoconferencing technology in June 2001.  
The veteran accepted such hearing in lieu of an in-person 
Travel Board hearing.  See 38 C.F.R. § 20.700(e) (2001).  
Transcripts of both hearings are associated with the claims 
file.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  A chronic respiratory disability was not present in 
service, and currently diagnosed respiratory disability is 
not etiologically related to the veteran's active service.


CONCLUSION OF LAW

Respiratory disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
treated for acute bronchitis, acute tonsillitis and acute 
pneumonitis during service.  In October 1963, subsequent to 
the veteran's treatment for pneumonitis, a chest X-ray 
revealed a normal chest and an examiner found that the 
veteran's chest was clear.  A subsequent service medical 
examination found no abnormalities of the lungs, and the 
veteran's separation examination report also indicates that 
the veteran's lungs and chest were normal.  

The veteran filed his claim of entitlement to service 
connection for a respiratory disability in April 1993, 
contending that his current shortness of breath was a 
consequence of the pneumonia he suffered in service.

A VA examination was conducted in July 1993.  The veteran 
complained of exertional dyspnea and shortness of breath of 
six months' duration.  He reported that he had been treated 
twice for pneumonia while in service.  On physical 
examination there was no evidence of structural changes to 
the lungs.  The veteran's chest was clear with rales at the 
right base and a wheeze with forced expiration.  The 
diagnosis was status post pneumonia.  Pulmonary function 
tests were within normal limits.

In April 1995 the veteran testified before an RO hearing 
officer.  He provided a history of in-service treatment for 
bronchitis and pneumonia.  He indicated that he had received 
penicillin after service for respiratory complaints.

Various private post-service medical records, most reflecting 
treatment for unrelated complaints, indicate that the 
veteran's chest was clear to auscultation and percussion.  A 
May 1993 statement from the veteran's private physician 
indicated that the veteran smoked one pack per day at that 
time.  A June 1995 record of treatment from the same 
physician indicates acute bronchitis.  None of the records of 
private treatment indicate any diagnosed chronic respiratory 
disability or relate respiratory problems to service many 
years earlier.

VA treatment records associated with the claims file include 
an October 2000 report of chest X-ray indicating no acute 
cardiopulmonary pathology but suggesting changes consistent 
with chronic obstructive pulmonary disease.  In November 2000 
the veteran complained of an irritated throat.  He was noted 
to be a smoker with chronic obstructive pulmonary disease.  
The examiner found no wheezing at that time.

The veteran testified before the undersigned in June 2001.  
He provided a history of having had respiratory illness while 
in service.  He indicated that the private physicians he had 
seen after service were deceased, but that he had suffered 
from pneumonia over the years after service.  He denied 
having been diagnosed with chronic bronchitis.  He indicated 
that he was currently on an inhaler for allergies.

The veteran was afforded an additional VA examination in 
December 2001.  He complained of shortness of breath with 
minimal activity and stated that he could not walk more than 
10 yards without coughing up clear sputum.  He indicated that 
at times he coughed up colored sputum with blood.  He denied 
a history of hospitalization for respiratory disability.  The 
examiner noted that the veteran was not observed to be short 
of breath with ambulation.  The veteran's lungs were clear, 
without wheezing or rales.  Pulmonary function tests revealed 
lung volume decreased consistent with restriction.  The 
diffusing capacity was normal.  With exercise on room air, 
there was no desaturation when compared with oxygen 
saturation at rest, which was 95 percent.  A chest X-ray 
revealed only mild cardiomegaly.  There was no acute interval 
change radiographically from previous chest X-rays.  The 
diagnosis was restrictive lung disease by pulmonary function 
tests.  The examiner concluded that it did not appear that 
the veteran's history of bronchitis and pneumonia was 
consistent with his restrictive lung disease.  He further 
stated that the veteran's shortness of breath with minimal 
activity did not correlate with the absence of desaturation.  
In a March 2002 addendum, the examiner opined that the 
veteran's currently manifested respiratory disease was not 
related to his treatment for acute bronchitis and pneumonia 
while in service.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of the 
veteran's appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that in rating decisions, a statement of the 
case and supplemental statements of the case the veteran has 
been notified of the law and regulations governing 
entitlement to service connection, the evidence considered by 
the RO, and the reasons for its determination.  In addition 
the RO has afforded the veteran appropriate examinations.  
The supplemental statement of the case issued in March 2002 
reflects consideration of evidence received subsequent to the 
prior supplemental statement of the case.  Also, in its 
August 2001 decision and remand, the Board informed the 
veteran as to the provisions of the VCAA.  The RO 
subsequently provided adequate notice to the veteran as to 
the evidence that would be probative of his claim and as to 
the responsibilities of the veteran and VA in obtaining such 
evidence for association with the claims file.  The veteran 
submitted a statement identifying medical providers; such 
statement is duplicative of information already provided and 
a review of the claims file reflects that attempts had been 
made by the veteran or VA to obtain such records.  Either 
such were associated with the claims file, to the extent 
possible, or found to be unavailable.  Additional VA records 
and a report of VA examination were obtained in connection 
with the appeal while the case was in remand status.  The 
Board-requested development has been substantially completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Again in a 
letter dated in July 2002, the RO notified the veteran as to 
the procedures to submit additional evidence.  Neither the 
veteran nor his appointed representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Thus, the Board 
finds that the facts pertinent to this claim have been 
properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).

In considering this case on the merits, the Board finds that 
service connection for a respiratory disability is not 
warranted.  In this regard the Board notes that while the 
veteran was treated for bronchitis and pneumonia during 
service, each instance was noted to be acute and no chronic 
respiratory disorder was diagnosed during service, to include 
at service discharge.  Specifically, no abnormality of the 
veteran's chest or lungs was found on service discharge 
examination.  There is also no available post-service medical 
evidence of pneumonia, bronchitis or any other respiratory 
disorder until April 1990 when a VA report indicated that X-
ray findings suggested chronic obstructive pulmonary disease.  
Such finding is many years subsequent to the veteran's 
service discharge.  Moreover, the December 2001 VA examiner 
specifically opined that the veteran's current respiratory 
disability is not related to his treatment for bronchitis and 
pneumonia during service.  There is no competent medical 
evidence of record refuting that conclusion.

Rather, the evidence of a relationship between the veteran's 
military service and his current respiratory disability is 
limited to the veteran's own statements.  As a layperson, 
however, he is not qualified to render an opinion concerning 
medical diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  There is, in sum, no competent 
evidence of chronic bronchitis, pneumonia residuals or other 
existing respiratory disability found to have had its onset 
in or otherwise be related to military service.  Thus, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim.  


ORDER

Entitlement to service connection for a respiratory 
disability is denied.



		
J. M. Daley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

